Gregory, J.
Suit by Owen against Boss for a county bond, and for money had and received. Answer: 1. Payment. 2. Settlement and payment. 3. Set-off. 4. Payment and set-off". On motion the court struck out the fourth paragraph of the answer. This was right. The same matters were set up in the other paragraphs. The plaintiff replied by a general denial. Trial by jury. Verdict for the plaintiff. Motion for a new trial overruled.
It is claimed that the evidence does not sustain the finding of the jury. "We have examined the testimony, including that supplied by the clerk’s return to the certiorari, and think the evidence sufficient, under the rulings of this court.
The judgment is affirmed, with costs and ten per cent, damages.